FILED
                                                                          May 12 2016, 9:00 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen T. Owens                                          Gregory F. Zoeller
Public Defender of Indiana                                Attorney General of Indiana

Jonathan O. Chenoweth                                     James B. Martin
Deputy Public Defender                                    Deputy Attorney General
Indianapolis, Indiana                                     Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Brandon T. Black,                                         May 12, 2016
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          02A03-1511-PC-1875
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable John F. Surbeck,
Appellee-Respondent.                                      Jr., Judge
                                                          Trial Court Cause No.
                                                          02D06-1201-PC-10



Brown, Judge.




Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016                     Page 1 of 26
[1]   Brandon T. Black appeals the denial of his petition for post-conviction relief.

      Black raises two issues which we consolidate and restate as whether the post-

      conviction court erred in denying his petition for relief. We affirm.


                                          Facts and Procedural History

[2]   In 2010, the State charged Black with battery and neglect of a dependent as

      class A felonies.1 On November 22, 2010, a public defender entered an

      appearance on behalf of Black. On November 23, 2010, the court held a

      hearing, and Black orally moved to proceed pro se. The court granted the

      motion with the public defender appointed as standby counsel.


[3]   At some point while Black was proceeding pro se, the State made a plea offer in

      which he could plead guilty to battery and receive an executed sentence of

      thirty-five years and the State would dismiss the neglect charge, and Black

      rejected the offer. Black later waived his right to self-representation, and the

      public defender was appointed to represent him.


[4]   On May 2, 2011, the court held a change of plea hearing. Black indicated a

      desire to plead guilty to neglect of a dependent as a class A felony. The plea

      agreement provided that the State agreed to dismiss the charge of battery as a

      class A felony.2 The court informed Black of his rights and stated: “This is a

      Class A Felony; carries a range of sentence from twenty (20) to fifty (50) years,




      1
          The record does not contain a copy of the charging information.
      2
          The record does not contain a copy of the plea agreement.


      Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 2 of 26
      the advisory sentence is thirty (30) years. Do you understand the penalties

      involved here?” Guilty Plea Transcript at 7. Black responded: “Yes sir.” Id.

      Upon the court’s questioning, Black indicated that he read and discussed the

      plea agreement with his attorney before signing it and that he was satisfied with

      his attorney.


[5]   Black testified that on September 13, 2010, he failed to watch K.T., an eleven-

      month-old boy, that the cause of K.T.’s death was a skull fracture and bleeding

      to the brain, and that K.T. also suffered other injuries including to his abdomen

      and chest. Upon questioning by his counsel, Black indicated that in his view

      K.T. suffered the injuries because he was not watching him and K.T. fell down

      a large stairway. He also testified that he was aware that K.T. sustained a

      broken arm approximately a month earlier while he was engaged in some sort

      of activity with another child. The prosecutor stated that the State was

      prepared for trial for both the battery and the neglect charge. The trial court

      took the matter under advisement and later accepted the plea agreement.


[6]   On June 3, 2011, the court held a sentencing hearing. Dr. Pramond K.

      Carpenter, a forensic pathologist, testified that he performed an autopsy on

      K.T. in September 2010. Following Dr. Carpenter’s identification of an exhibit

      as containing photographic evidence that was collected during the autopsy of

      K.T., Black’s counsel objected on the basis that the nature and extent of the

      injuries sustained by the infant were not relevant because Black pled guilty to

      neglect and that what Dr. Carpenter’s testimony “will go to is the fact that in

      this witness’s opinion this was perhaps an intentional act” to which Black had

      Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016    Page 3 of 26
      not pled guilty and that the court had dismissed the intentional act. Sentencing

      Transcript at 9. The court stated that it believed “[w]hether or not Mr. Black is

      directly responsible for the injuries sustained, I think proof of the situation into

      which he was placed causing his death is relevant and therefore we’ll overrule

      the objection.” Id. at 11.


[7]   Dr. Carpenter testified that K.T. suffered multiple circular bruises in the chest

      and similar circular contusions or bruises on the lower part of the abdomen

      consistent with being caused by either the tips of the fingers or knuckles. Dr.

      Carpenter also testified that there was a healing fracture which had been

      repaired on the right arm several weeks earlier and healed scratch marks on the

      left arm. He testified that the most severe injury and the cause of death was a

      skull fracture. He also testified that the head trauma and chest and abdomen

      injuries would not have been caused by a fall down stairs.


[8]   The court recognized Black’s guilty plea and difficult childhood as mitigating

      circumstances, but found that the aggravating circumstances, which included

      Black’s criminal history and the nature of the offense, substantially outweighed

      the mitigating circumstances. The court sentenced Black to fifty years with ten

      years suspended.


[9]   Black filed a pro se petition for post-conviction relief on January 23, 2012, and

      an amended petition by counsel on July 31, 2014. Black alleged that he pled

      guilty involuntarily and that he was denied the effective assistance of trial

      counsel. Black asserted that, when he pleaded guilty, he thought that he could


      Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016     Page 4 of 26
       receive a sentence of one hundred years were he to proceed to trial and be

       found guilty as charged while in fact he could receive a sentence of only fifty-

       three years. On August 28, 2014, the State filed an answer in which it in part

       admitted that Black’s maximum sentencing exposure was fifty-three years.


[10]   On March 13, 2015, the post-conviction court held an evidentiary hearing.

       Black’s trial counsel testified that he met with Black several times and that they

       had “a lot of conversations.” Post-Conviction Transcript at 7. When asked if

       he explained how many years he was facing if he went to trial and was

       convicted on both counts, trial counsel stated: “I don’t have any independent

       memory of our discussions as – as we have discussed telephonically of those

       conversations. But I routinely discuss the exposure that a person has, uh, in –

       in – based upon the charges that they’re facing.” Id. at 6. When asked if it was

       possible that he told Black that he was facing one hundred years if he was

       convicted as charged, trial counsel stated that he did not think he would have

       told Black that. Trial counsel testified that he did not have any specific

       recollection of any actual advice he gave Black, but that based upon the file, he

       thought that his advice would have been that the charges would have to merge

       and that his maximum sentence would be “[f]ifty – a little over fifty.” Id. He

       testified that he always leaves the choice to accept a plea agreement to the client

       and that he attempts to provide the client with enough information relevant to

       the charges against them, that he discusses any offers that the State makes, and

       that he would never advise a client to take an offer.




       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016      Page 5 of 26
[11]   On cross-examination, trial counsel testified that he thought that the charges

       would probably merge because the facts of the battery and the neglect were so

       closely related and intertwined. He testified that he was aware of the rule that

       two felonies could not be elevated on the basis of the same injury. When asked

       whether his “advice to Mr. Black about how much he was facing would have

       taken that into account,” trial counsel answered: “Definitely.” Id. at 9. Trial

       counsel indicated that that would be another reason why he would not have

       told Black that he was facing one hundred years. Trial counsel also stated that

       he did not remember Black ever giving him any indication that he thought he

       was facing one hundred years and that, if Black had given him any indication of

       that, he “would have tried to dispel him of that, uh, mistaken notion.” Id. at 9-

       10.


[12]   Black testified that he knew when he was charged that the sentencing range for

       a class A felony was twenty to fifty years. He testified that he met with his trial

       counsel at the jail once on this matter and twice on another matter and that the

       first time trial counsel spoke to him about this case he did not give any advice

       about how much time he was facing. During direct examination, the following

       exchange occurred:

               Q Okay. And when you came into Court, um, did [trial
               counsel] talk to you about how much time you were facing just
               with the charges?


               A Uh, yes.



       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 6 of 26
               Q Okay, what did he tell you?


               A Uh, the second time he told me – he said that, um, I should
               just man up because it was up to the Judge. That if I got (sic)
               found guilty on both, that it was up to him to rule in any manner
               that he wanted to rule in, so it would be best for me to plead out
               to one just to make sure that I didn’t get, um, 2 sentences or
               anything different.


               Q Okay, and do you recall, um – was there ever a time when
               [trial counsel] said to you, you’re facing 100 years?


               A Uh, no not exactly.


               Q Okay, and did there ever come a time when he said you’re
               facing 53 years?


               A No.


               Q So was he ever specific in exactly how much time you were
               facing?


               A No.


       Id. at 13-14. Black indicated that he thought that the worst case scenario was

       that he was facing one hundred years. Black testified that he rejected the initial

       plea offer in which he would have pled guilty to battery because he did not want

       to plead guilty of “harming anyone or doing any, um, malicious things to a

       child.” Id. at 17.


[13]   When asked why he accepted the plea agreement that he did, Black answered:

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 7 of 26
               Because, uh, [trial counsel] stated to me right here, um, we was
               (sic) sitting at the table, that, uh, he didn’t understand how he
               was gonna – I was gonna be able to beat the charge and of being
               the responsible adult, not about the battery. And, uh – and if, uh
               – if the Judge – if the Judge so pleased that this could go
               anywhere if you lose both cases then I would most likely be
               maxed out if I went to trial, so.


       Id. at 17-18. He testified that he thought that if he accepted the plea he “would

       take 50 years automatically off . . . the table, and I would just have to worry

       about, uh, dealing with one charge instead of two.” Id. at 18. He testified that

       he later learned after sentencing that fifty-three years was the most that he could

       have received. The following exchange occurred:


               Q [A]nd so if with this understanding now that you were facing
               53 years not 100, had you known that at the time when the plea
               offer was – was pending, would you have accepted that?


               A No, I wouldn’t.


               Q Okay, why not?


               A Because I – I – it was only a difference between 3 years and I –
               I would’ve wanted my fair shake and my fair shot. And, um, I
               wouldn’t of wanted to sign over all my rights and my remedies at
               the Court if, you know – like I say, I wanted my fair shot.


       Id. at 19-20.


[14]   On cross-examination, when asked whether his trial counsel ever told him that

       he was facing one hundred years, Black answered: “Not exactly, no.” Id. at 20.

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 8 of 26
       He testified that trial counsel “let me know that I could be – one charge could

       be ran, um, after another charge saying that I could fin (sic) – if I was found

       guilty on 2 charges that I had to do my time on one and turn over to the next if

       the Judge so pleased.” Id. He testified that he never told his trial counsel that

       he thought he was facing one hundred years.


[15]   The following exchange occurred during questioning of Black by the court:


               THE COURT: You never asked him and he never told you what
               the maximum term might be?


               BLACK: He just told me that the maximum on a - -


               THE COURT: Answer my question.


               BLACK: Yes.


               THE COURT: He never told you and you never asked him what
               the maximum might be?


               BLACK: Yes.


               THE COURT: That’s correct?


               BLACK: Uh, no, I’m saying no, he – he, uh – he did when he
               told me that one would follow the other.


               THE COURT: What did he tell? Did he tell you it was gonna
               be 30 years or 40 years or 50 years?



       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 9 of 26
               BLACK: Yes sir, 50 on both, sir.


       Id. at 23.


[16]   In October 2015, the court denied Black’s petition. In denying Black’s petition,

       the court stated:


                                            FINDINGS OF FACT


                                                      *****

               6. [Black’s trial counsel] testified at the post-conviction hearing,
               in relevant part, as follows. He had no independent memory of
               discussing Mr. Black’s sentencing exposure, but he routinely did
               discuss sentencing exposure when advising clients. He did not
               think he would have told Mr. Black that he was facing 100 years.
               He thought his advice would have been that the charges would
               merge and the maximum sentence would be 50 years. Had there
               been any indication that Mr. Black was under the impression that
               he was facing 100 years, [trial counsel] would have tried to dispel
               that impression.


               7. Mr. Black testified at the post-conviction hearing, in relevant
               part, as follows. At the time of his guilty plea, he knew that the
               sentencing range for one Class A felony was 20 to 50 years.
               [Black’s trial counsel] advised him that it would be best to “take
               it down to one” (i.e., to accept the plea agreement providing that
               Mr. Black would be convicted on only one count), but did not
               exactly say he was facing 100 years or any other specific amount
               of time. [Trial counsel] told him that, if not for the plea
               agreement, it would be up to the judge to determine whether his
               sentences would be concurrent or consecutive. Mr. Black had
               rejected a plea offer of 35 years for Battery, because he did not
               want to plead to that offense. He accepted the plea to Neglect of

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 10 of 26
        a Dependent because he did not see how he could “beat” that
        charge. Only when he later discussed his case with deputy public
        defender Linda Hughes did he realize that the maximum
        sentence he could have received was 53 years. Had he known
        this, he would not have accepted the plea agreement and would
        have sought a “fair shot” at trial. He never told [his trial counsel]
        that he thought he was facing 100 years. He thought it was [his
        trial counsel’s] responsibility to explain to him what he was
        facing. He did not testify that he ever asked [his trial counsel]
        how much time he was facing in the absence of the plea
        agreement.


                            CONCLUSIONS OF LAW


                                              *****


        3. Mr. Black does not assert that anyone actually threatened him
        with the prospect of a 100-year sentence, nor that [his trial
        counsel] advised him that he could receive an aggregate sentence
        of 100 years if he did not accept the plea agreement. Rather, he
        appears to have concluded on his own that he could receive an
        aggregate sentence of 100 years, without disclosing this notion to
        anyone until the present post-conviction proceeding. He now
        asserts that this notion rendered his guilty plea involuntary.


        4. It is well established that “[a] mere hope for a certain outcome
        at sentencing, without more, does not suffice to set aside a guilty
        plea for lack of voluntariness.” State v. Moore, 678 N.E.2d 1258,
        1267 (Ind. 1997), cert. denied, 523 U.S. 1079 (1998), citing Neville
        v. State, 439 N.E.2d 1358, 1360 (Ind. 1982), and Flowers v. State,
        421 N.E.2d 632, 634 (Ind. 1981); Harris v. State, 762 N.E.2d 163,
        167-168 (Ind. Ct. App. 2002) (emphasis added). Logically, it
        must be equally true that a mere fear of a certain outcome at
        sentencing in the absence of a plea agreement, without more,
        cannot render a guilty plea involuntary. Although no Indiana

Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016    Page 11 of 26
        case appears to have been decided on the sole ground that a
        guilty plea cannot be rendered involuntary by a defendant’s own
        fear of an excessive sentence in the absence of an actual threat
        from another person, some guidance is provided by Marshall[ v.
        State], 590 N.E.2d 627 [(Ind. Ct. App. 1992), trans. denied]. In
        that case, one reason why post-conviction petitioner Marshall’s
        guilty plea was not induced by an illusory threat was that there
        was, in reality, no threat. Marshall correctly asserted that he
        could not have been convicted and sentenced for all the charges
        filed against him. Id. at 630-631. Nevertheless, the existence of
        the superfluous charges, in itself, did not constitute a threat:


                 First, “[t]he State is not required to dismiss alleged
                 repetitive charges where the information complies with its
                 statutory requirements.” Schweitzer v. State (1989), Ind.,
                 531 N.E.2d 1386, 1387. Although a defendant charged
                 and found guilty may not be convicted and sentenced
                 more than once for the same offense or for a single larceny
                 [footnote omitted], the State has unrestricted discretion to
                 file alleged repetitive charges. This unrestricted discretion
                 prevents any of the multiple counts from being considered
                 as illusory within the meaning of Nash and Daniels merely
                 because they are filed. Of course, the situation would be very
                 different if Marshall actually had been told that he could be
                 convicted and sentenced on each of the counts in question. The
                 record fails to reveal that Marshall was so advised; neither does
                 Marshall claim he was advised that he could be convicted and
                 sentenced on all counts in all causes.


        Id. at 630-31 (emphasis added). The Court of Appeals went on to
        find that Marshall’s plea was also not “induced” by the multiple
        charges, but did not state or suggest that the plea would have
        been invalid if it had been so induced. Rather, it appears that
        Marshall’s plea was not induced by an improper threat for two
        independent reasons, each sufficient in itself: (1) the multiple


Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016         Page 12 of 26
        charges did not constitute an improper threat, and (2) Marshall’s
        plea was not induced by the multiple charges. See id.


        5. Mr. Black, like Marshall, was not advised that he could be
        convicted and sentenced for each offense as charged. No one,
        other than himself, led him to believe he was facing an illusory
        maximum sentence of 100 years. He cannot invalidate his guilty
        plea as involuntary merely by asserting that he was afraid he
        could get 100 years, even if he really was – any more than he
        could invalidate the plea by claiming he hoped he would get an
        entirely suspended sentence, even if he really did. See, e.g., Moore,
678 N.E.2d at 1267.


                                              *****


        10. . . . [Black] appears to maintain that counsel renders
        ineffective assistance by failing to calculate the shortest and
        longest possible aggregate sentences for all charged offenses, and
        to advise the defendant accordingly, even in the absence of any
        specific inquiry by the defendant. Mr. Black cites no governing
        authority for this proposition, and none is known to the Court.


        11. In Scott v. State, 986 N.E.2d 292 (Ind. Ct. App. 2013),
        counsel rendered ineffective assistance in telling defendant Scott
        that his maximum aggregate sentence would be 30 years, when
        actually (in view of Indiana double-jeopardy considerations) it
        would only have been 23 years. Id. at 295-296. Had [Black’s
        trial counsel] told Mr. Black that his maximum aggregate
        sentence would be 100 years if not for the plea agreement, Scott
        would be controlling, as it is undisputed that Mr. Black’s actual
        maximum aggregate sentence would have been 53 years. It is
        also undisputed, however, that [trial counsel] did not tell Mr.
        Black he was facing 100 years. Neither Scott nor any other
        known authority suggests that it is deficient performance merely
        to fail to calculate the maximum possible aggregate sentence, and

Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016    Page 13 of 26
        to advise the defendant accordingly, when the defendant has
        never asked what the maximum aggregate sentence was, nor
        suggested that he had an incorrect idea about what it was. Even
        Scott had not been decided at the time of Mr. Black’s guilty plea
        in 2011. As no existing authority at the time of Mr. Black’s
        guilty plea established that [trial counsel] had a duty to inform
        Mr. Black of the maximum possible aggregate sentence, when
        Mr. Black had never asked about it or suggested that he had a
        wrong idea about it, [trial counsel] cannot be found ineffective
        for failing to do so – even if he did fail to do so. Cf. Sweeney v.
        State, 886 N.E.2d 1, 9-10 (Ind. Ct. App. 2008); Williamson v.
        State, 798 N.E.2d 450, 454 (Ind. Ct. App. 2003), trans. denied, and
        cases cited therein.


        12. Furthermore, Mr. Black’s defense did not suffer prejudice
        from [trial counsel’s] claimed error. In terms of the three-factor
        analysis set forth in Suarez [v. State,] 967 N.E.2d 552 [Ind. Ct.
        App. 2012), reh’g denied, trans. denied], although the benefit
        conferred by the guilty plea was fairly small (three years off the
        maximum aggregate sentence, plus the opportunity to argue that
        mitigating weight should be given to the guilty plea), the strength
        of the State’s case appears to have been very great. Mr. Black
        acknowledged that he saw no way to “beat” the charge of
        Neglect of a Dependent. No evidence suggests that he had any
        defense, or any chance of acquittal, as to that charge. As to
        whether Mr. Black’s decision to plead was “driven by the
        erroneous advice,” [trial counsel] did not actually give any
        erroneous advice. To the extent that [trial counsel’s] failure to
        give unrequested advice about the maximum aggregate sentence
        might itself be arguably regarded as “erroneous advice,” Mr.
        Black’s conclusion that he was facing 100 years was not “driven”
        by that supposed advice, but rather by his own failure to ask
        whether he was right in thinking he faced 100 years. Had he
        asked, [trial counsel’s] testimony indicates, he would have
        learned that he was not facing anywhere near 100 years.



Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 14 of 26
               13. Under these circumstances, there is no “objectively credible
               factual and legal basis” showing a reasonable probability that,
               but for [trial counsel’s] claimed error, Mr. Black would really
               have decided to go to trial rather than plead guilty. Cf. Segura [v.
               State, 749 N.E.2d 496, 506-507 (Ind. 2001)]. A rational
               defendant would have decided that, in view of the practical
               certainty of being convicted of Neglect of a Dependent in any
               event, it would be wise to accept a three-year reduction in the
               maximum aggregate sentence, and to seek a shorter sentence
               than the maximum by arguing that mitigating weight should be
               given to his guilty plea. This is what Mr. Black actually did. His
               present assertion that he would have risked receiving a 53-year
               executed sentence can only be based on (1) a wholly unfounded
               conjecture that a jury might have found him not guilty of Neglect
               of a Dependent, and (2) a hope that a jury might have found him
               not guilty of Battery, when the plea agreement guaranteed that he
               would not be found guilty of that offense. The State asserts, and
               the Court agrees, that he should not be believed.


       Appellant’s Appendix at 120, 122-127, 129-132 (footnote and some citations

       omitted).


                                                    Discussion

[17]   Before discussing Black’s allegations of error, we observe that the purpose of a

       petition for post-conviction relief is to raise issues unknown or unavailable to a

       defendant at the time of the original trial and appeal. Reed v. State, 856 N.E.2d
1189, 1194 (Ind. 2006). A post-conviction petition is not a substitute for an

       appeal. Id. Further, post-conviction proceedings do not afford a petitioner a

       “super-appeal.” Id. The post-conviction rules contemplate a narrow remedy

       for subsequent collateral challenges to convictions. Id. If an issue was known

       and available but not raised on appeal, it is waived. Id.
       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 15 of 26
[18]   We also note the general standard under which we review a post-conviction

       court’s denial of a petition for post-conviction relief. The petitioner in a post-

       conviction proceeding bears the burden of establishing grounds for relief by a

       preponderance of the evidence. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004);

       Ind. Post-Conviction Rule 1(5). When appealing from the denial of post-

       conviction relief, the petitioner stands in the position of one appealing from a

       negative judgment. Fisher, 810 N.E.2d at 679. On review, we will not reverse

       the judgment unless the evidence as a whole unerringly and unmistakably leads

       to a conclusion opposite that reached by the post-conviction court. Id. Further,

       the post-conviction court in this case entered findings of fact and conclusions

       thereon in accordance with Indiana Post-Conviction Rule 1(6). “A post-

       conviction court’s findings and judgment will be reversed only upon a showing

       of clear error – that which leaves us with a definite and firm conviction that a

       mistake has been made.” Id. In this review, we accept findings of fact unless

       clearly erroneous, but we accord no deference to conclusions of law. Id. The

       post-conviction court is the sole judge of the weight of the evidence and the

       credibility of witnesses. Id.


[19]   Black argues that we should hold that counsel must advise a client as to the

       penal consequences of standing trial and that failing to carry out that duty

       amounts to deficient performance, but he acknowledges that the question

       appears to be one of first impression in Indiana. He asserts that the reduction of

       penal consequences is almost always the most important factor in a defendant’s

       decision to accept or reject a plea offer and that accurate advice from counsel


       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 16 of 26
       will help to ensure that the decision is made knowingly, intelligently, and

       voluntarily. Black contends that the post-conviction court faulted him for not

       asking counsel as to whether his understanding of the penal consequences of

       standing trial was correct and improperly placed the onus on him. Without

       citation to the record, he asserts that the post-conviction court credited certain

       portions of his testimony, such as that he had thought that the maximum

       sentence was one hundred years and that counsel had never advised him that

       the maximum sentence was really fifty-three years. He asserts that his plea was

       involuntary because of the disparity between what he believed the maximum

       sentence to be and what it actually was.


[20]   The State argues that Black incorrectly asserts that the post-conviction court

       made a finding of fact that trial counsel provided no information to Black about

       his exposure to punishment. The State asserts that the post-conviction court’s

       findings reflect that it was merely considering the hypothetical merits of Black’s

       theory if his account were true. The State contends that the post-conviction

       court expressly found Black was not credible in asserting that he would have

       chosen to go to trial had he known he faced fifty-three years rather than one

       hundred years. It argues that Black failed to show prejudice as a result of the

       alleged failure because he presented no evidence that remotely contests the post-

       conviction court’s conclusion that conviction at trial was a practical certainty

       and because the post-conviction court properly declined to credit his testimony.

       The State also argues that Black failed to establish that his guilty plea was not

       voluntary.


       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 17 of 26
[21]   With respect to the voluntariness of his guilty plea, the Indiana Supreme Court

       has held that a plea entered after the trial judge has reviewed the various rights

       which a defendant is waiving and made the inquiries called for by statute is

       unlikely to be found wanting in a collateral attack. State v. Moore, 678 N.E.2d
1258, 1265 (Ind. 1997), reh’g denied, cert. denied, 523 U.S. 1079 (1998).

       However, defendants who can show that they were coerced or misled into

       pleading guilty by the judge, prosecutor or defense counsel will present

       colorable claims for relief. Id. at 1266. In assessing the voluntariness of the

       plea, we review all the evidence before the court which heard his post-

       conviction petition, including testimony given at the post-conviction hearing,

       the transcript of the petitioner’s original sentencing, and any plea agreements or

       other exhibits which are a part of the record. Id. In Moore, the Court held that

       “[v]oluntariness is also distinct from ineffective assistance of counsel, despite

       some references in our cases to pleas as involuntary” and that voluntariness

       “focuses on whether the defendant knowingly and freely entered the plea, in

       contrast to ineffective assistance, which turns on the performance of counsel

       and resulting prejudice.” Id.


[22]   Generally, to prevail on a claim of ineffective assistance of counsel a petitioner

       must demonstrate both that his counsel’s performance was deficient and that

       the petitioner was prejudiced by the deficient performance. French v. State, 778
N.E.2d 816, 824 (Ind. 2002) (citing Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052 (1984), reh’g denied). A counsel’s performance is deficient if it falls

       below an objective standard of reasonableness based on prevailing professional

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016     Page 18 of 26
       norms. Id. To meet the appropriate test for prejudice, the petitioner must show

       that there is a reasonable probability that, but for counsel’s unprofessional

       errors, the result of the proceeding would have been different. Id. A reasonable

       probability is a probability sufficient to undermine confidence in the outcome.

       Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001). Failure to satisfy either prong

       will cause the claim to fail. French, 778 N.E.2d at 824. Most ineffective

       assistance of counsel claims can be resolved by a prejudice inquiry alone. Id.


[23]   When considering a claim of ineffective assistance of counsel, a “strong

       presumption arises that counsel rendered adequate assistance and made all

       significant decisions in the exercise of reasonable professional judgment.”

       Morgan v. State, 755 N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance

       is presumed effective, and a defendant must offer strong and convincing

       evidence to overcome this presumption.” Williams v. State, 771 N.E.2d 70, 73

       (Ind. 2002). Evidence of isolated poor strategy, inexperience, or bad tactics will

       not support a claim of ineffective assistance of counsel. Clark v. State, 668
N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S. 1171, 117 S.

       Ct. 1438 (1997).


[24]   Because Black was convicted pursuant to a guilty plea, we analyze his claims

       under Segura v. State, 749 N.E.2d 496 (Ind. 2001). Segura categorizes two main

       types of ineffective assistance of counsel cases. Smith v. State, 770 N.E.2d 290,

       295 (Ind. 2002). The first category relates to “an unutilized defense or failure to

       mitigate a penalty.” Willoughby v. State, 792 N.E.2d 560, 563 (Ind. Ct. App.

       2003), trans. denied. The second relates to “an improper advisement of penal
       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 19 of 26
       consequences,” and this category has two subcategories: (1) “claims of

       intimidation by exaggerated penalty or enticement by an understated maximum

       exposure;” or (2) “claims of incorrect advice as to the law.” Id. Black’s claim

       appears to fall under the first sub-category of a claim of intimidation by

       exaggerated penalty. See id. at 562-563 (holding that petitioner’s claim that his

       plea agreement was not knowing, voluntary, or intelligent because his trial

       counsel failed to properly inform him of the single larceny rule fell under the

       first sub-category of the second category).


[25]   With respect to claims of exaggerated penalty, the Segura Court stated:


               Whether viewed as ineffective assistance of counsel or an
               involuntary plea, the postconviction court must resolve the factual
               issue of the materiality of the bad advice in the decision to plead,
               and postconviction relief may be granted if the plea can be shown
               to have been influenced by counsel’s error. However, if the
               postconviction court finds that the petitioner would have pleaded
               guilty even if competently advised as to the penal consequences,
               the error in advice is immaterial to the decision to plead and there
               is no prejudice.



       Segura, 749 N.E.2d at 504-505. See also Willoughby, 792 N.E.2d at 563 (holding

       that it was immaterial whether the petitioner’s claim was of an involuntary plea

       or ineffective assistance and that under either standard, the petitioner must

       demonstrate that the intimidation resulting from his trial counsel’s failure to

       inform him of the single larceny rule was material to his decision to plead

       guilty); see also Graham v. State, 941 N.E.2d 1091, 1101-1102 (Ind. Ct. App.

       2011) (holding that the standard set out in Segura and Willoughby was equally


       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 20 of 26
       applicable to straightforward claims of an involuntary or illusory plea), aff’d on

       reh’g, 947 N.E.2d 962.


[26]   The court in Willoughby observed that “[b]ecause the application of this sub-

       category’s standard was not enunciated by Segura, it is necessary to examine the

       other category and sub-category of Segura to determine how to properly apply

       the above standard.” 792 N.E.2d at 563. The court also held that “this sub-

       category’s inclusion under Segura’s ‘penal consequences’ category indicates [the

       Indiana Supreme Court’s] desire to utilize the ‘claims of incorrect advice as to

       the law’ sub-category’s standard.” Id. at 564.


[27]   In Segura, with respect to prejudice from advice that omits or misdescribes penal

       consequences, the Court held:


               We see no reason to require revisiting a guilty plea if, at the end
               of the day, the inevitable result is conviction and the same
               sentence. Yet, we agree that in extreme cases, a credible scenario
               can be posited that results in a truly innocent defendant pleading
               guilty because of incorrect advice as to the consequences. The
               cases where a showing of prejudice from incorrect advice as to
               the inevitable consequences of conviction will be able to be made
               may be few. If such a circumstance is shown, however, the
               defendant should not be stripped of the presumption of
               innocence, the requirement of proof beyond a reasonable doubt,
               and the other procedural rights that are not available in
               postconviction proceedings. To require a showing of innocence
               to obtain a new trial would have that effect. Accordingly, we
               conclude that in order to state a claim for postconviction relief a
               petitioner may not simply allege that a plea would not have been
               entered. Nor is the petitioner’s conclusory testimony to that
               effect sufficient to prove prejudice. To state a claim of prejudice

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 21 of 26
        from counsel’s omission or misdescription of penal consequences
        that attaches to both a plea and a conviction at trial, the
        petitioner must allege, in Hill’s terms, “special circumstances,”3
        or, as others have put it, “objective facts” 4 supporting the
        conclusion that the decision to plead was driven by the erroneous
        advice.


        We believe a showing of prejudice from incorrect advice as to the
        penal consequences is to be judged by an objective standard, i.e.,
        there must be a showing of facts that support a reasonable
        probability that the hypothetical reasonable defendant would
        have elected to go to trial if properly advised. . . . [A] petitioner
        may be entitled to relief if there is an objectively credible factual
        and legal basis from which it may be concluded that “there is a
        reasonable probability that, but for counsel’s errors, he would not
        have pleaded guilty and would have insisted on going to trial.”
        Hill, 474 U.S. at 59, 106 S. Ct. 366.


        . . . [F]or claims relating to penal consequences, a petitioner must
        establish, by objective facts, circumstances that support the
        conclusion that counsel’s errors in advice as to penal
        consequences were material to the decision to plead. Merely
        alleging that the petitioner would not have pleaded is insufficient.
        Rather, specific facts, in addition to the petitioner’s conclusory
        allegation, must establish an objective reasonable probability that
        competent representation would have caused the petitioner not to
        enter a plea.




        3
            Hill [v. Lockhart, 474 U.S. 52, 60, 106 S. Ct. 366 (1985)].
        4
          McCleese v. United States, 75 F.3d 1174, 1179 (7th Cir.1996); State v. Donald, 198 Ariz. 406,
        10 P.3d 1193, 1201 (Ct. App. 2000)[, review denied, cert. denied, 534 U.S. 825, 122 S. Ct. 63
        (2001)].

Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016                            Page 22 of 26
       Segura, 749 N.E.2d at 507.


[28]   Relying upon Segura, this court later held, “when an error in advice supports a

       claim of intimidation by exaggerated penalty, a petitioner must establish

       specific facts that lead to the conclusion that a reasonable defendant would not

       have entered a plea had the error in advice not been committed.” Willoughby,
792 N.E.2d at 564. “In addition to any special circumstances shown by the

       defendant, we also think it appropriate to consider the strength of the State’s

       case.” Suarez v. State, 967 N.E.2d 552, 556 (Ind. Ct. App. 2012), reh’g denied,

       trans. denied. “It is apparent that any reasonable defendant would take this into

       account when pondering a guilty plea.” Id. It is “also appropriate to consider

       the benefit conferred upon the defendant by his guilty plea.” Id.


[29]   Defense attorneys have an obligation to advise their clients regarding the

       possible penal consequences of standing trial. One of the most important roles

       a defense attorney plays is to help clients navigate this complex decision-

       making process. It is incumbent upon the attorney to describe the best and

       worst case scenarios as to penal consequences the client would face whether the

       client pleads guilty, with or without a plea agreement, or stands trial. We

       conclude that, under these circumstances, if Black’s trial counsel failed to advise

       him of the maximum sentence he would face at trial, then this would constitute

       deficient performance. See United States v. Day, 969 F.2d 39, 43 (3d Cir. 1992)

       (“Knowledge of the comparative sentence exposure between standing trial and

       accepting a plea offer will often be crucial to the decision whether to plead

       guilty.”); Carrion v. Smith, 644 F. Supp. 2d 452, 467 (S.D.N.Y. 2009) (“When a

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016   Page 23 of 26
plea offer is made and there is a reasonable probability that the defendant is

uncertain about the sentencing exposure he faces, whether or not he accepts the

plea, a lawyer unquestionably has a duty to inform his client of the sentencing

exposure he faces if he accepts the plea offer and if he does not.”), aff’d, 365 F.

App’x 278 (2d Cir. 2010); Ayres v. State, 93 S.W.3d 827, 834 (Mo. Ct. App.

2002) (“It is the duty of counsel to advise a client of the possible consequences

of trial so that the client may make an informed decision as to whether to

accept or to reject a plea agreement.”); ABA STANDARDS FOR CRIMINAL

JUSTICE PROSECUTION FUNCTION AND DEFENSE FUNCTION 197-198 (3rd ed.

1993) (Standard 4-5.1 provides that “defense counsel should advise the accused

with complete candor concerning all aspects of the case, including a candid

estimate of the probable outcome,” and the Commentary provides that counsel

should inform the client of “the probable outcome of alternative choices” and

“[c]ounsel should inform the defendant of the maximum and minimum

sentences that can be imposed . . . .”); see also Padilla v. Kentucky, 559 U.S. 356,

370, 130 S. Ct. 1473, 1484 (2010) (holding that there is no relevant difference

between an act of commission and an act of omission in failing to inform a

defendant of the consequences of a plea and that a holding limited to

affirmative misadvice would invite the absurd result of giving counsel an

incentive to remain silent on matters of great importance, even when answers

are readily available and that “[s]ilence under these circumstances would be

fundamentally at odds with the critical obligation of counsel to advise the client

of ‘the advantages and disadvantages of a plea agreement’”) (quoting Libretti v.



Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016    Page 24 of 26
       United States, 516 U.S. 29, 50-51, 116 S. Ct. 356 (1995));5 Segura, 749 N.E.2d at

       499 (addressing a claim that counsel’s incorrect advice as to the penal

       consequences led the petitioner to plead guilty when he otherwise would not

       have done so and concluding that “a finding of prejudice requires evidence

       demonstrating a reasonable probability that the erroneous or omitted advice

       materially affected the decision to plead guilty”) (emphasis added).


[30]   Nonetheless, we cannot say that Black has demonstrated that he was prejudiced

       or that any omission in advice was material to the decision to plead. The post-

       conviction court found that “the strength of the State’s case appears to have

       been very great” and “[n]o evidence suggests that he had any defense, or any

       chance of acquittal” to the charge of neglect of a dependent. Appellant’s

       Appendix at 130. Black makes no argument that this finding was improper.

       Further, the post-conviction court found Black’s testimony that he would have

       risked receiving a greater sentence incredible.6 While pleading guilty may have




       5
         Justice Scalia concluded in his dissenting opinion, which was joined by Justice Thomas, that because
       the subject of the misadvice, the consequence of deportation, was not the prosecution for which Padilla
       was entitled to effective assistance of counsel, the Sixth Amendment had no application. Id. at 390,
       130 S. Ct. at 1495. However, Justice Scalia also touched on whether trial counsel should advise a
       defendant of the maximum sentence if he went to trial when he stated:
              There is no basis in text or in principle to extend the constitutionally required advice regarding
              guilty pleas beyond those matters germane to the criminal prosecution at hand—to wit, the
              sentence that the plea will produce, the higher sentence that conviction after trial might entail, and the
              chances of such a conviction. Such matters fall within “the range of competence demanded of
              attorneys in criminal cases,” McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct. 1441, 25
L. Ed. 2d 763 (1970).
       Id. at 390, 130 S. Ct. at 1495 (emphasis added).
       6
         Black argues that “the post-conviction court judged his testimony under the wrong standard and,
       alternatively, that it applied the right standard incorrectly.” Appellant’s Brief at 14. He asserts that “[f]or the
       post-conviction court, the question was not what Black would have decided to do had he been accurately
       advised but rather what a hypothetical defendant would have decided to do.” Id. Black states that the court

       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016                                  Page 25 of 26
       reduced Black’s potential sentence by only three years from fifty-three years to

       fifty years, the post-conviction court considered this reduction, as well as the

       practical certainty of being convicted of neglect and the opportunity to argue

       that mitigating weight should be given to his guilty plea. Under these

       circumstances, we cannot say that Black has demonstrated that he was

       prejudiced or that his plea was involuntary.


                                                       Conclusion

[31]   For the foregoing reasons, we affirm the post-conviction court’s denial of

       Black’s petition for post-conviction relief.


[32]   Affirmed.


       Baker, J., and May, J., concur.




       in Segura at one point stated that a showing of prejudice is to be judged by an objective standard but
       ultimately rejected an objective standard for prejudice and that the dispositive question is whether, but for
       counsel’s errors, he personally, and not a hypothetical defendant, would not have pled guilty and would have
       insisted on going to trial. The post-conviction court’s order states that “to prevail on a claim that counsel was
       ineffective in giving bad advice about the penal consequences of a guilty plea, the petitioner must show a
       reasonable probability that he would not have entered a plea of guilty if not for counsel’s errors in giving the
       advice.” Appellant’s Appendix at 124 (citing Segura, 749 N.E.2d at 506-507). The post-conviction court also
       stated that to do this, the petitioner “must present an ‘objectively credible factual and legal basis’ showing a
       reasonable probability that, but for counsel’s errors in giving the advice, he would have made a different
       decision as to whether to plead guilty.” Id. (quoting Segura, 749 N.E.2d at 507). We cannot say that the post-
       conviction court applied the wrong standard.



       Court of Appeals of Indiana | Opinion 02A03-1511-PC-1875 | May 12, 2016                            Page 26 of 26